Citation Nr: 9922308	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a lung disorder.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

In July 1998, the veteran filed a substantive appeal, VA Form 
9, noting his desire to appear personally before a member of 
the Board of Veterans' Appeals at the RO (Travel Board 
Hearing).  The veteran was contacted and offered the 
opportunity to have a videoconference hearing.  In an August 
1998 letter the veteran replied that "I decline this video 
hearing and prefer to wait for a visit by a member of the 
Board of Veterans' Appeals."  The case has been forwarded to 
the Board without the veteran being afforded the Travel Board 
Hearing that he has requested; however, he should be 
scheduled for the Travel Board Hearing that he has requested.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.  The RO should contact the veteran 
at his last known address of record and 
provide notice of the hearing.  

After the veteran has been given an opportunity to appear at 
a Travel Board Hearing, the claims folder shall be returned 
to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice.  
The purpose of this remand is to comply with the governing 
adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



